Citation Nr: 0613037	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for hepatitis A, B, or C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in November 2001, October 2003, 
and July 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the matters on appeal was obtained.

2.  A present chronic disability as a result of hepatitis A 
or B is not demonstrated by the evidence of record.

3.  The veteran is shown to have abused illegal intravenous 
drugs during active service and it is most likely his 
hepatitis C virus was contracted as a result of this drug 
abuse.


CONCLUSIONS OF LAW

1.  A chronic disability as a result of hepatitis A or B 
virus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Service connection for a chronic disability as a result 
of hepatitis C virus incurred as a result of drug abuse 
during active service is prohibited by law.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the initial rating determination was made prior to enactment 
of the VCAA; however, the veteran was notified, generally, of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim by correspondence dated 
in April 2001, November 2001, November 2003, August 2004, and 
August 2005.  Adequate opportunities to submit evidence and 
request assistance have been provided.  Service medical 
records and all identified and authorized evidence relevant 
to this matter have been requested or obtained.  The Board 
finds that further attempts to obtain additional evidence 
would be futile.  The available medical evidence is 
sufficient for an adequate determination.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished as to this matter and because of the 
disposition of the present matters on appeal any other notice 
requirements are not applicable at this point in time.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of the service connection claim would not cause 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (2005).  The Court has held that the legislative 
history is quite clear that Congress intended to only 
preclude recovery for a primary alcohol abuse disability or 
the secondary effects of a primary alcohol abuse disability 
and did not bar compensation for veterans suffering from 
alcohol or drug abuse resulting secondarily from a service-
connected disorder, such as PTSD.  Allen v. Principi, 237 
F.3d 1368, 1381 (Fed. Cir. 2001).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed. For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records dated in November 1968 
show the veteran was treated for infectious hepatitis during 
service in the Republic of Vietnam in May 1968 and that he 
reported he began taking intravenous narcotics in July 1968.  
It was noted that recent testing revealed abnormal liver 
enzymes and that he had been transferred for hospitalization 
with a diagnosis of drug addiction with recent withdrawal and 
prolonged hepatitis.  The examiner noted the veteran had 
never had any withdrawal symptoms when he voluntarily stopped 
taking narcotics on two occasions and that his present mild 
hepatic insufficiency could represent a subacute hepatitis.  
The diagnoses included suspected subacute hepatitis and 
recent excessive use of narcotics, now withdrawn.  A December 
1968 psychiatric consultation report noted the veteran 
reported he had been using opium regularly while in Vietnam 
to relieve feelings of freight and nervousness.  The 
diagnosis was emotionally unstable personality.  It was the 
examiner's opinion that the veteran had a longstanding 
characterological problem coupled with a long history of drug 
abuse.  

A February 1969 hospital discharge summary noted the 
veteran's hepatic function had gradually improved and that 
liver functions were presently normal.  He was considered to 
be asymptomatic and was discharged to duty with a 
recommendation for administrative separation.  The examiner 
stated it was not practical to make a determination as to 
whether he had experienced a recurrent episode of infectious 
hepatitis, a relapse of infectious hepatitis, or an episode 
of serum hepatitis possibly in relation to unsterile 
intravenous injections.  

In statements and personal hearing testimony in support of 
his claim the veteran asserted that he had contracted 
hepatitis C during service in Vietnam.  He stated he had been 
treated for hepatitis and that there had been no specific 
testing for hepatitis C at that time.  

In private medical correspondence dated in November 1999 Dr. 
M.C. noted the veteran reported having no problems prior to 
service in Vietnam in 1967 or 1968 and that this was the most 
likely time in his life when he would have contracted this 
disease.  

VA examination in March 2002 included diagnoses of hepatitis 
A and B that at least as likely as not developed in service 
and hepatitis C that as likely as not was incurred in service 
with the use of intravenous opium.  The examiner noted a 
review of the evidence of record revealed definite hepatitis 
in 1968 and that while in Vietnam the veteran had used 
intravenous drugs.  It was noted he had not received any 
blood transfusions, had no sexual contact relevant to 
hepatitis C, did not work in the medical field, and had no 
tattoos.  In an April 2002 addendum the examiner noted there 
was no evidence of present hepatitis A or B, but that he did 
have active hepatitis C.

Based upon the evidence of record, the Board finds a present 
chronic disability as a result of hepatitis A or B is not 
demonstrated by the evidence of record.  The opinion of the 
March 2002 VA examiner that there was no present hepatitis A 
or B is persuasive.  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  See Brammer v. Brown, 3 Vet. 
App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), aff'd, in pertinent part, sub nom., 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001) (Court has 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

As to the issue of entitlement to service connection for 
hepatitis C, the Board finds competent medical opinions 
demonstrate that the veteran's presently active hepatitis C 
virus was contracted as a result of intravenous drug use 
during active service in Vietnam.  The evidence of record 
also shows that the veteran abused illegal intravenous drugs 
during active service, to include the service medical records 
which reveal he had a long history of drug abuse.  There is 
no competent evidence that his drug use was for therapeutic 
purposes or was the result of a service-connected disability.  
Therefore, the Board finds that entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


ORDER

Entitlement to service connection for hepatitis A, B, or C is 
denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


